Citation Nr: 0811243	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to his discharge in March 1987.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
that denied service connection for a bilateral leg disability 
and for a bilateral foot disability.  The veteran timely 
appealed.

The Board observes that, in September 2002, the veteran 
submitted written notice of his decision to withdraw his 
power of attorney in favor of the American Legion, and has 
elected to pursue his claim pro se.

Records show that the veteran failed to appear for a hearing 
before a Veterans Law Judge at the RO that was scheduled for 
July 2004.

In February 2005, the Board remanded the matters for 
additional development.

The issue of service connection for a bilateral foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has any leg disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2001, May 2003, February 2005, and August 
2005, the RO or AMC notified the veteran of elements of 
service connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a bilateral leg disability, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The claim denied 
obviously does not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of available service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim decided on appeal, a 
report of which is of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry in January 
1968 report no defects of the lower extremities, other than 
abnormal feet (pes planus and hallux valgus).

Records dated in July 1982 reflect that the veteran 
complained of pain and swelling in his right leg of four-to-
five days' duration.  He reported no known history of trauma.  
Examination of the right lower leg revealed mild swelling 
localized at the lateral area of the malleolus.  There was 
slight pain on extension and palpation.  The examiner noted 
limitation of motion, and that the veteran was unable to bear 
his full weight.  Subsequent hospitalization revealed 
diagnoses of right calf pain, probably muscular strain, as 
well as edema.  Skin test readings in September and December 
1982 were negative.  

Service medical records at the time of the veteran's 
separation examination in March 1987 did not reveal 
complaints or findings of any leg disability.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

VA progress notes, dated in August 1999, reveal findings of 
edema involving the veteran's bilateral lower extremities.

During an October 2005 VA examination, the veteran reported 
some swelling of his legs, which was worse at the end of the 
day but without flare-ups.  He reported no history of 
inflammatory arthritis, and no effect on activities of daily 
living or occupation.  On examination, there was full range 
of motion of both legs and both legs were slightly enlarged, 
but appeared to be normal due to increased body fat.  While 
swelling was noted in the veteran's legs, the examiner opined 
that this was probably secondary to excessive sodium in his 
diet, and seemed to resolve with elevation of the legs. The 
examiner found no leg disability.  

While there have been findings, at times, of edema and 
swelling of the legs, there has been no finding of underlying 
disability.  The recent VA examiner attributed swelling of 
the legs to excess sodium in the diet which was relieved by 
elevation of the legs, but stressed no underlying disability 
was present.

Although the veteran has asserted that he has a bilateral leg 
disability, he is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has either 
residuals of a right calf muscular strain or a bilateral leg 
disability.

Because the evidence weighs against a current diagnosis of a 
bilateral leg disability, the preponderance of the evidence 
is against the claim.  The benefit-of-the-doubt doctrine is 
not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

Service connection for a bilateral leg disability is denied.


REMAND

The veteran contends that service connection for a bilateral 
foot disability is warranted on the basis that his current 
disability is related to disease or injury in service.

The Board notes that the claims file contains service medical 
records only for the veteran's period of active duty in the 
U.S. Navy from January 1968 to March 1987.  Service medical 
records for the veteran's period of active duty in the U.S. 
Army from April 1962 to April 1965, or for active duty 
(either Army or Navy) prior to January 1968, have not been 
associated with the claims file.

Under these circumstances, the Board finds that the RO or the 
AMC should make an attempt to obtain the veteran's service 
medical records for his period of active duty in the U.S. 
Army from April 1962 to April 1965, and for active duty 
(either Army or Navy) prior to January 1968.  These records 
are essential to the veteran's claim for service connection.  
See 38 U.S.C.A. § 5103.

In this case, the veteran's DD Forms 214 reflect that the 
veteran had active service from April 1962 to April 1965, and 
from July 1978 to March 1987.  One DD Form 214 also indicates 
that the veteran had 11 years 10 months of active duty prior 
to July 1978.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the veteran's service medical 
records for his period of active duty in 
the U.S. Army from April 1962 to April 
1965, and any other active duty prior to 
January 1968.  Send a copy of each of the 
veteran's separation documents with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

2.  Verify, through the appropriate 
channels, the dates of the veteran's 
active duty (either Army or Navy) prior 
to July 1978 and obtain the veteran's 
service personnel records.

3.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
on appeal remains denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


